Citation Nr: 0634700	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-36 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than July 27, 2001 
for the grant of a 10 percent rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from September 1967 to 
November 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

This case was previously before the Board in April 2006 when 
it was remanded for additional development.  The case has 
been returned to the Board for appellate consideration.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
veteran's pending claim.  So, regrettably, it is again being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


REMAND

In June 2006, the veteran submitted a VA Form 21-4142 
(Authorization and Consent to Release Information to VA) 
regarding additional treatment records at the Euclid Clinic 
Foundation, for the time period from 1971 to 2004.  The 
veteran indicated that such records were now in storage at 
Iron Mountain and provided the address.  In an attached 
written statement, dated May 21, 2006, the veteran indicated 
that he had not received any audiological evaluations there 
between 1981 and 2001.  Nevertheless, there is no specific 
indication in the file that such records for the period from 
July 27, 2000, one year prior to receipt of the July 27, 2001 
claim, do not exist, or that further attempts to obtain them 
would be futile.  See 38 U.S.C.A. § 5103A(b) (West 2002).  It 
does not appear that the RO attempted to obtain any such 
potentially relevant treatment records.  

Also, in a March 2004 written statement, the veteran 
requested a hearing before a Member of the Board (now called 
a Veterans Law Judge (VLJ)).  He has not withdrawn this 
request.  He must be afforded an opportunity for a Board 
hearing before appellate consideration of his appeal.  See 
38 C.F.R. §§ 20.700, 20.704 (2006).  It is noted that the 
veteran has not specified whether he desires an in-person 
Travel Board hearing at the local RO, a videoconference 
hearing at the local RO, or an in-person hearing in 
Washington, D.C..  As the RO schedules Travel Board and 
videoconference Board hearings that are held at the local RO, 
the veteran should be afforded the opportunity to clarify his 
request with appropriate RO action, as warranted.  (The Board 
will schedule any requested hearing before the Board in 
Washington, D.C..)

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  After securing any necessary 
authorization, obtain the veteran's 
medical treatment records from the Euclid 
Clinic Foundation/Iron Mountain, 
concerning any treatment he received 
there for his bilateral hearing loss, to 
include from July 27, 2000.

2.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case and afford him the 
appropriate time to respond before 
returning the claim to the Board for 
further appellate consideration.

3.  If the benefit sought is not granted 
by the RO, contact the veteran concerning 
his request for a Board hearing in his 
March 2004 statement.  Ascertain whether 
he still wants a hearing before a 
Veterans Law Judge (VLJ) of the Board 
and, if so, what specific type of 
hearing, e.g., central office, 
videoconference or travel Board.  If he 
wants a hearing before a VLJ of the Board 
at the RO (i.e., a videoconference or 
travel Board hearing), schedule him for a 
hearing at the next available 
opportunity.  (Note:  if, on the other 
hand, he elects to have a hearing at the 
Board's offices in Washington, DC, then 
this should be noted in the claims 
folder, and a central office hearing will 
be scheduled by the Board, and he will be 
notified accordingly.)


The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

